DETAILED ACTION
Status of Claims: Claims 1-22 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The claim recites the limitation “receiving a second data flow sent by the first network device”; however, there is no correlation between this limitation with other claimed limitations such that it amounts to a gap between this limitation and other claimed steps. Claims 8-11 are rejected based on the virtue of their dependency on the rejected base claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 20170250929 A1) in view of Stewart (US 20140226475 A1).
Regarding claim 1, Ko discloses a congestion control method. wherein the method is performed by a first network device to reduce congestion in a data center network, comprising: 5sending a data flow to a second network device (fig. 1; flows are exchanged between communication nodes); receiving a first message from the second network device that carries an active flow quantity that is based on the data flow transmitted by the first network device to the second network device (paragraph [0051]; flow information is shared/disseminated and received between communication nodes) (paragraphs [0018] [0093]; the flow information includes the number of active flows); determining, based on the active flow quantity, packet sending control information used to send the data flow to the second 10network device; and sending based on the packet sending control information, a second data flow to the second network device (paragraphs [0054-0055]; ETA of packets for each flow is estimated based flow state information and effective number of flows) (paragraph [0081]; packet of a flow is scheduled based on the flow state information) (paragraphs [0056] [0052]; packets of flow are scheduled based on the fair rate calculated based on the effective number of flows). However, Ko may not explicitly suggest rated receiving bandwidth of the second network device; and when the first network device sends the data flow to the second network device based on the packet sending control information, actual receiving bandwidth of the second network device reaches the rated receiving bandwidth; and sending based on the packet sending control information, a second data flow to the second network device to correspond to the actual receiving bandwidth. Stewart from the same or similar field of endeavor suggests rated receiving bandwidth of the second network device (paragraph [0052]; BW limit) and when the first network device sends the data flow to the second network device based on the packet sending control information, actual receiving bandwidth of the second network device reaches the rated receiving bandwidth; and sending based on the packet sending control information, a second data flow to the second network device to correspond to the actual receiving bandwidth (paragraph [0052]; packets in the flow are transmitted or not based on whether BW used (actual BW) is below or greater than the BW limit (rated BW) which is calculated/determined based on number of flows and the total BW for the flows). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ko’s method/system a rated receiving bandwidth of the second network device and when the first network device sends the data flow to the second network device based on the packet sending control information, actual receiving bandwidth of the second network device reaches the rated receiving bandwidth; and sending based on the packet sending control information, a second data flow to the second network device to correspond to the actual receiving bandwidth as suggested by Stewart to control congestion controlled flows involving monitoring the flows between communication nodes. The motivation would have been to ensure all the flows are fair and every flow gets a bandwidth according to its AC policy (paragraph 0062]). 10
Regarding claim 12, Ko discloses a first network device, wherein the first network device comprises: a non-transitory memory storing instructions; and a processor coupled to the non-transitory memory; wherein the instructions, when executed by the processor, cause the first network device to be configured to: 30receive a first message sent by a second network device, wherein the first message carries an active flow quantity, and the active flow quantity is a quantity determined by the second network 45device based on a data flow to which data packets received from the first network device belong (paragraph [0051]; flow information is shared/disseminated and received between communication nodes) (paragraphs [0018] [0093]; the flow information includes the number of active flows) (paragraphs [0023] [0049]; number of active flows is determined and transmitted by other communication nodes); determine, based on the active flow quantity, packet sending control information used to send the data flow to the second network device, send the data flow to the second network device based on the packet sending control information (paragraphs [0054-0055]; ETA of packets for each flow is estimated based flow state information and effective number of flows) (paragraph [0081]; packet of a flow is scheduled based on the flow state information) (paragraphs [0056] [0052]; packets of flow are scheduled based on the fair rate calculated based on the effective number of flows). However, Ko may not explicitly suggest rated receiving bandwidth of the second network device and when the first 5network device sends the data flow to the second network device based on the packet sending control information, actual receiving bandwidth of the second network device reaches the rated receiving bandwidth; and sending based on the packet sending control information, a second data flow to the second network device to correspond to the actual receiving bandwidth. Stewart from the same or similar field of endeavor suggests rated receiving bandwidth of the second network device (paragraph [0052]; BW limit) and when the first 5network device sends the data flow to the second network device based on the packet sending control information, actual receiving bandwidth of the second network device reaches the rated receiving bandwidth; and sending based on the packet sending control information, a second data flow to the second network device to correspond to the actual receiving bandwidth (paragraph [0052]; packets in the flow are transmitted or not based on whether BW used (actual BW) is below or greater than the BW limit (rated BW) which is calculated/determined based on number of flows and the total BW for the flows). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ko’s method/system a rated receiving bandwidth of the second network device and when the first network device sends the data flow to the second network device based on the packet sending control information, actual receiving bandwidth of the second network device reaches the rated receiving bandwidth; and sending based on the packet sending control information, a second data flow to the second network device to correspond to the actual receiving bandwidth as suggested by Stewart to control congestion controlled flows involving monitoring the flows between communication nodes. The motivation would have been to ensure all the flows are fair and every flow gets a bandwidth according to its AC policy (paragraph 0062]).
Regarding claim 18, Ko discloses second network device, comprising: a non-transitory memory storing instructions; and a processor coupled to the non-transitory memory; wherein the instructions, when executed by the processor, cause the second network device to be configured to: determine an active flow quantity based on a data flow to which data packets received from 15a first network device belong; send a first message to the first network device, wherein the first message carries the active flow quantity (paragraph [0051]; flow information is shared/disseminated and received between communication nodes) (paragraphs [0018] [0093]; the flow information includes the number of active flows) (paragraphs [0023] [0049]; number of active flows is determined and transmitted by other communication nodes), the active flow quantity is used by the first network device to determine packet sending control information used to send the data flow to the second network device; and receive a (paragraphs [0054-0055]; ETA of packets for each flow is estimated based flow state information and effective number of flows) (paragraph [0081]; packet of a flow is scheduled based on the flow state information) (paragraphs [0056] [0052]; packets of flow are scheduled based on the fair rate calculated based on the effective number of flows). However, Ko may not explicitly suggest rated receiving bandwidth of the second network device; and when the first network device sends the data flow to the second network device based on the packet sending control information, actual receiving bandwidth of the second network device reaches the rated receiving bandwidth; and receive based on the rated receiving bandwidth, a second data flow sent by the first network device. Stewart from the same or similar field of endeavor suggests rated receiving bandwidth of the second network device (paragraph [0052]; BW limit); and when the first network device sends the data flow to the second network device based on the packet sending control information, actual receiving bandwidth of the second network device reaches the rated receiving bandwidth; and receive based on the rated receiving bandwidth, a second data flow sent by the first network device (paragraph [0052]; packets in the flow are transmitted or not based on whether BW used (actual BW) is below or greater than the BW limit (rated BW) which is calculated/determined based on number of flows and the total BW for the flows). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ko’s method/system a rated receiving bandwidth of the second network device; and when the first network device sends the data flow to the second network device based on the packet sending .				
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ko (US 20170250929 A1).
Regarding claim 7, Ko discloses a congestion control method, wherein the method is performed by a second network device to reduce congestion in a data center network, the data center network comprises a first network 5device and a second network device, the method comprising: receiving a data flow sent by a first network (fig. 1; flows are exchanged between communication nodes); determining an active flow quantity based on the data flow received from the first network device belong (paragraphs [0023] [0049]; number of active flows is determined and transmitted by other communication nodes); sending a first message to the first network device that carries the active flow quantity (paragraph [0051]; flow information is shared/disseminated and received between communication nodes) (paragraphs [0018] [0093]; the flow information includes the number of active flows); and 10receiving a second data flow sent by the first network device (paragraph [0081]; packet of a flow is scheduled based on the flow state information) (paragraphs [0056] [0052]; packets of flow are scheduled based on the fair rate calculated based on the effective number of flows).
Allowable Subject Matter
Claims 2-6, 13-17, and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476